                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JAMES DARYL WEST,

               Plaintiff,

v.                                                 Case No: 2:16-cv-694-FtM-38CM

RONALD HEMPHILL, CARMELLO
BERRIOS, KAREN BLANKENSHIP,
H. WETTERER, BONNIE LAROSA,
ROBERT GILBREATH, FNU
SCHULTZ, DIANN SPRATT, JULIE
JONES, WEXFORD HEALTH
SOURCES, KATHY CONNER, K.
WILLIAMS and JAMES LICATA,

              Defendants.
                                          /

                                OPINION AND ORDER1

       Before the Court is Defendants Blakenship and Larosa’s Motion to Dismiss

Amended Complaint (Doc. 104).        Defendants seek dismissal of Plaintiff’s Amended

Complaint (Doc. 21) filed on May 15, 2017, pursuant to Fed. R. Civ. P. 4 (m). Defendants

aver they are entitled to dismissal of the Amended Complaint because service of process

was not effectuated upon Defendants Blankenship and Larosa until May 21, 2018 (Doc.

88) and May 24, 2018, respectively, well beyond the 90-day period set forth in Rule 4(m).



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Because Plaintiff is incarcerated and proceeding in forma pauperis on his Amended

Complaint filed pursuant to 42 U.S.C. § 1983, the Court must “issue and serve all

process.” 28 U.S.C. § 1915(d); see also Fed. R. Civ. P. 4(c)(3). In the instant case,

Plaintiff completed corrected service forms as directed by Court in its February 12, 2018

Order. See Doc. 48. Thereafter, the Court directed service upon the Defendants on May

16, 2018. See Doc. 54. There is nothing in the record to indicate that pro se Plaintiff was

responsible for any delay in effectuating service in this matter. Richardson v. Johnson,

598 F. 3d 734, 739-40 (11th Cir. 2010) (reversing the district court’s dismissal of complaint

under Rule 4(m) on basis that pro se incarcerated plaintiff was not at fault for delay in

service). Indeed, “the failure of the United States Marshal to effectuate service on behalf

of an in forma pauperis plaintiff through no fault of that plaintiff constitutes ‘good cause’

for the plaintiff’s failure to effect timely service within the meaning of Rule 4(m).” Allen v.

Carey, 626 F. App’x 852, 853 (11th Cir. 2015) (quoting Rance v. Rocksolid Granit USA,

Inc., 583 F.3d 1284, 1288 (11th Cir. 2009)).

       Accordingly, it is now

       ORDERED:

        Defendants Blankenship and Larosa’s Motion to Dismiss Amended Complaint

(Doc. 104) is DENIED and Defendants shall file an answer to Plaintiff’s Amended

Complaint within twenty (20) days of the date of this Order.

       DONE and ORDERED in Fort Myers, Florida this 30th day of October 2018.




FTMP-1
Copies: All Parties of Record




                                              2
